Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The Amendments and Remarks filed 7/29/22 in response to the Office Action of 4/29/22 are acknowledged and have been entered.
	Claims 67-74 and 76-80 are pending.
	Claims 67, 70, 72, 73, and 76-79 have been amended by Applicant.
	Claims 67-74 and 76-80 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Office Action contains New Rejections Necessitated by Amendments (including amendments reciting peripheral blood sample in place of bone marrow sample).

Rejections Withdrawn
	The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.

	The rejections under 35 U.S.C. 103(a) are withdrawn.

	The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.

Priority
	The priority date of 6/25/20 is appropriate for examination of the pending claims.  The claims do not merit the 1/12/15 priority date as the claimed method was not described in the priority documents (see below rejection under 35 U.S.C. 112, first paragraph).  If applicant disagrees with any rejection set forth in this office action based on examiner’s establishment of a priority date of 6/25/20 for the instant claims, applicant is invited to submit evidence pointing to the serial number, page and line where support can be found establishing an earlier priority date.
	In the Reply of 7/29/22, Applicant argues the claims should be given the priority date of 1/12/2015 because support for claim 67 is found on pages 25-29, Figures 1A-1F, Figures 2A-2F, Figure 5, and Figure 6 of U.S. Provisional Application No. 62/102,499.
	The amendments to the claims and the arguments found in the Reply of 7/29/22 have been carefully considered, but are not deemed persuasive. The examiner does not find support for claim 67 in the cited pages and figures of U.S. Provisional Application No. 62/102,499. In particular, U.S. Provisional Application No. 62/102,499 does not disclose “selecting the patient as suitable for therapy with a hypomethylating agent if the BIM percent priming is less than about 35%”.




New Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 103
Claims 67-74 and 76-80 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al (Blood, 2015, 126(23): 1343) in view of Foight et al (ACS Chem Biol, 2014, 9: 1962-1968), Karp et al (Clin Cancer Res, 2007, 13(15): 4467-4473), Kasper et al (Blood Cancer Journal, 2012, 2: 1-10; 6/25/20 IDS), and Vo et al (Cell, 2012, 151: 344-355). 
Kim et al teaches patients with AML are therapeutically treated by administering a treatment comprising azacytidine (5-aza) or administering a treatment comprising alvocidib in combination with cytarabine and mitoxantrone (“FLAM regimen”), wherein the treatments vary in complete response rates (Abstract). Kim et al further attributes apoptosis of AML cells from the FLAM regimen to repression of MCL-1 by alvocidib (Abstract). Kim et al further teaches inhibition of MCL-1 by pre-treating AML cells with alvocidib prior to treatment with azacytidine results in a synergistic decrease in AML cell viability and advocates alvocidib/azacytidine as a combination to treat AML patients (Abstract, in particular).  
Kim et al does not specifically teach selecting and administering a therapy comprising a hypomethylating agent (such as azacitidine) to a patient with a hematological cancer (such as AML) comprising contacting permeabilized cells from bone marrow aspirate with a BIM peptide and measuring MOMP.  However, these deficiencies are made up in the teachings of Foight et al, Karp et al, Kasper et al, and Vo et al.
Foight et al teaches Mcl-1 is overexpressed in many cancers and can confer resistance to cell-death signaling in refractory disease (Abstract, in particular). Foight et al further teaches using BIM BH3 peptides (Table 2), including “MS1”, “MS2” and “MS3” BIM peptides, in methods of profiling cells in order to determine dependency of mitochondrial depolarization (a measure of apoptosis) on Mcl-1 (Figure 2, in particular). Foight et al further teaches a BH3 profiling method to determine Mcl-1 dependent cell survival comprising permeablizing a cell and determining a change in mitochondrial membrane potential (MOMP) and measuring induced MOMP in the cells using JC-1 staining upon contacting the permeabilized cell with a BH3 peptide (page 1966, in particular). Foight et al further teaches the “MS1”, “MS2” and “MS3” BIM peptides cause “potent” mitochondrial depolarization in cells dependent on Mcl-1 (right column on page 1965, in particular) and do not cause strong depolarization in cells that are not dependent on MCL-1 (left column on page 1966).
Karp et al teaches a therapeutic method comprising administering a therapy comprising alvocidib (same as “flavopiridol”) in combination with cytotoxic drugs that function by promoting apoptosis to patients with AML (Abstract and page 4467, in particular). Karp et al further teaches alvocidib downregulates MCL-1 in AML patients (page 4468, in particular). Karp et al teaches response of the therapy included CR, which comprises absence of identifiable leukemia in peripheral blood (Table 2 and page 4468, in particular). Karp et al further teaches the therapy results in a disease-free survival for 2 years in 40% of the patients (Abstract, in particular). Karp et al further teaches that most, but not all, patients are responsive to the therapy (Table 2, in particular). Karp et al further teaches AML cells are obtained from peripheral blood (page 4468, in particular).
Kasper et al teaches inhibiting Mcl-1 expression with alvocidib (same as “flavopiridol”) sensitizes otherwise resistant AML cells to cytotoxic therapeutics that function by promoting apoptosis (Abstract and Figure 6, in particular).
Vo et al teaches a BH3 profiling method comprising permeablizing AML cells, contacting the permeabilized cells with a BH3 peptide (such as 0.1 M Bim), and determining a change in mitochondrial membrane potential by measuring induced MOMP in the cells using JC-1 staining (Figure 3 and page 354, in particular). Vo et al further teaches said measuring is performed every 5 minutes over a 3 hour time period (see Supplemental Information SI, in particular). Vo et al further teaches said method wherein the BH3 peptide is a BIM BH3 peptide and the change in mitochondrial membrane potential is described as % depolarization (Figure 4, in particular) calculated using an equation encompassed by the equation recited in the instant claims (see Extended Experimental Procedures). Vo et al further identifies azacytidine and decitabine as chemotherapeutics cytotoxic drugs used clinically to treat AML (right column on page 345, in particular). Vo et al further teaches detecting JC-1 staining using FACS (see Supplemental Information SI, in particular). Vo et al further teaches the most widely used prognostic system used for AML patients uses the presence of FLT-3 mutation to classify the patients (page 348, in particular). 
One of ordinary skill in the art at the time the invention was made would have been motivated with an expectation of success to perform a combined method to  predict whether just any subjects with AML have AML cells exhibiting apoptotic resistance dependent upon Mcl-1 that will benefit from the combination of alvocidib and azacytidine (the alvocidib/azacytidine AML combination treatment of Kim et al) that functions by downregulating Mcl-1 and promoting apoptosis of AML cancer cells comprising (a) permeablizing any AML cells, including those from peripheral blood, from just any AML subjects with digitonin of the cited art and contacting the permeabilized cells with  0.1 M Bim of Vo et al to permit entrance of a BIM peptides of the cited art into the cells, (b) measuring whether the peptide induces apoptosis (as taught by Vo et al) wherein apoptosis classifies the patient as having AML cells exhibiting apoptotic resistance dependent upon Mcl-1 and suitability for therapy with the combination of alvocidib and azacytidine of Kim et al, and (c) administering the combination of alvocidib and azacytidine of Kim et al to subjects with any amount of MCL-1 dependency (including those with 1-35% priming determined by using the equation of Vo et al) wherein the subjects are predicted to have disease free survival of at least about 2 years because Karp et al teaches peripheral blood as a source of AML cells and that most, but not all, AML patients are responsive to the combination of alvocidib and cytotoxic drugs, Vo et al identifies azacytidine as a cytotoxic therapeutic drug (“chemotherapeutic” and “killing of AML cells” at page 345, in particular), Kasper et al teaches inhibiting Mcl-1 by alvocidib sensitizes otherwise resistant AML cells to cytotoxic therapeutics, Kim et al teaches inhibition of MCL-1 by pre-treating AML cells with alvocidib prior to treatment with azacytidine results in a synergistic decrease in AML cell viability and advocates alvocidib/azacytidine as a combination to treat AML patients, and Karp et al teaches a combination of alvocidib and a cytotoxic drug results in a disease-free survival for 2 years in 40% of AML patients.
The combined method administers the combination of alvocidib and cytotoxic azacytidine to all subjects classified as having AML cells exhibiting apoptotic resistance dependent upon Mcl-1. A subject with 1-35% priming, using the recited equation taught by Vo et al, would be determined to have MCL-1 dependency by the combined method and would be administered alvocidib and cytotoxic azacytidine of Kim et al.
Further, one of ordinary skill in the art at the time the invention was made would have been motivated with an expectation of success to perform said combined method further comprising determining whether the subjects have a FLT-3 mutation because Vo et al teaches the most widely used prognostic system used for AML patients uses the presence of FLT-3 mutation to classify the patients (page 348, in particular).
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.     
In the Reply of 7/29/22, Applicant argues a lack of motivation to perform the claimed method and argues references individually.
The amendments to the claims and the arguments found in the Reply of 7/29/22 have been carefully considered, but are not deemed persuasive. Motivation to perform the combined method is clearly discussed above. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
Claims 67-74 and 76-80 are rejected under 35 U.S.C. 103(a) as being unpatentable over Foight et al (ACS Chem Biol, 2014, 9: 1962-1968) in view of Karp et al (Clin Cancer Res, 2007, 13(15): 4467-4473), Kasper et al (Blood Cancer Journal, 2012, 2: 1-10; 6/25/20 IDS), and Vo et al (Cell, 2012, 151: 344-355).
Foight et al teaches Mcl-1 is overexpressed in many cancers and can confer resistance to cell-death signaling in refractory disease (Abstract, in particular). Foight et al further teaches using BIM BH3 peptides (Table 2), including “MS1”, “MS2” and “MS3” BIM peptides, in methods of profiling cells in order to determine dependency of mitochondrial depolarization (a measure of apoptosis) on Mcl-1 (Figure 2, in particular). Foight et al further teaches a BH3 profiling method to determine Mcl-1 dependent cell survival comprising permeablizing a cell and determining a change in mitochondrial membrane potential (MOMP) and measuring induced MOMP in the cells using JC-1 staining upon contacting the permeabilized cell with a BH3 peptide (page 1966, in particular). Foight et al further teaches the “MS1”, “MS2” and “MS3” BIM peptides cause “potent” mitochondrial depolarization in cells dependent on Mcl-1 (right column on page 1965, in particular) and do not cause strong depolarization in cells that are not dependent on MCL-1 (left column on page 1966).
Foight et al does not specifically teach selecting and administering a therapy comprising a hypomethylating agent (such as azacitidine) to a patient with a hematological cancer (such as AML) comprising contacting permeabilized cells from bone marrow aspirate with a BIM peptide and measuring MOMP.  However, these deficiencies are made up in the teachings of Karp et al, Kasper et al, and Vo et al.
Karp et al teaches a therapeutic method comprising administering a therapy comprising alvocidib (same as “flavopiridol”) in combination with cytotoxic drugs that function by promoting apoptosis to patients with AML (Abstract and page 4467, in particular). Karp et al further teaches alvocidib downregulates MCL-1 in AML patients (page 4468, in particular). Karp et al teaches response of the therapy included CR, which comprises absence of identifiable leukemia in peripheral blood (Table 2 and page 4468, in particular). Karp et al further teaches the therapy results in a disease-free survival for 2 years in 40% of the patients (Abstract, in particular). Karp et al further teaches that most, but not all, patients are responsive to the therapy (Table 2, in particular). Karp et al further teaches AML cells are obtained from peripheral blood (page 4468, in particular).
Kasper et al teaches inhibiting Mcl-1 expression with alvocidib (same as “flavopiridol”) sensitizes otherwise resistant AML cells to cytotoxic therapeutics (including cytosine arabinside “cytaribine” of Karp et al) that function by promoting apoptosis (Abstract and Figure 6, in particular).
Vo et al teaches a BH3 profiling method comprising permeablizing AML cells obtained from bone marrow, contacting the permeabilized cells with a BH3 peptide (such as 0.1 M Bim), and determining a change in mitochondrial membrane potential by measuring induced MOMP in the cells using JC-1 staining (Figure 3 and page 354, in particular). Vo et al further teaches said measuring is performed every 5 minutes over a 3 hour time period (see Supplemental Information SI, in particular). Vo et al further teaches said method wherein the BH3 peptide is a BIM BH3 peptide and the change in mitochondrial membrane potential is described as % depolarization (Figure 4, in particular) calculated using an equation encompassed by the equation recited in the instant claims (see Extended Experimental Procedures). Vo et al further identifies azacytidine and decitabine as chemotherapeutics cytotoxic drugs used clinically to treat AML (right column on page 345, in particular). Vo et al further teaches detecting JC-1 staining using FACS (see Supplemental Information SI, in particular). Vo et al further teaches the most widely used prognostic system used for AML patients uses the presence of FLT-3 mutation to classify the patients (page 348, in particular). 
One of ordinary skill in the art at the time the invention was made would have been motivated with an expectation of success to perform a combined method to predict whether just any subjects with AML have AML cells exhibiting apoptotic resistance dependent upon Mcl-1 that will benefit from the combination of alvocidib and the cytotoxic drugs of Karp et al that functions by downregulating Mcl-1 and promoting apoptosis of AML cancer cells comprising (a) permeablizing any AML cells, including those from peripheral blood, from just any AML subjects with digitonin of the cited art and contacting the permeabilized cells with  0.1 M Bim of Vo et al to permit entrance of a BIM peptides of the cited art into the cells, (b) measuring whether the peptide induces apoptosis (as taught by Vo et al) wherein apoptosis classifies the patient as having AML cells exhibiting apoptotic resistance dependent upon Mcl-1 and suitability for therapy with the combination of alvocidib and cytotoxic drugs of Karp et al, and (c) administering the combination of alvocidib and cytotoxic drugs of Karp et al to subjects with any amount of MCL-1 dependency (including those with 1-35% priming determined using the equation of Vo et al) wherein the subjects are predicted to have disease free survival of at least about 2 years because Karp et al teaches that most, but not all, AML patients are responsive to the combination of alvocidib and cytotoxic drugs, Kasper et al teaches inhibiting Mcl-1 by alvocidib sensitizes otherwise resistant AML cells to cytotoxic therapeutics, and Karp et al teaches a combination of alvocidib and a cytotoxic drugs results in a disease-free survival for 2 years in 40% of AML patients.
Further, one of ordinary skill in the art at the time the invention was made would have been motivated with an expectation of success to perform the combined method wherein the AML subjects administered alvocidib and cytotoxic drugs of Karp et al are further administered azacytidine because Vo et al teaches azacytidine is used in the clinic to treat subjects with AML. 
Further, one of ordinary skill in the art at the time the invention was made would have been motivated with an expectation of success to perform said combined method further comprising determining whether the subjects have a FLT-3 mutation because Vo et al teaches the most widely used prognostic system used for AML patients uses the presence of FLT-3 mutation to classify the patients (page 348, in particular).
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.     
In the Reply of 7/29/22, Applicant repeats arguments addressed above.

Claim Rejections - 35 USC § 112
Claims 67-74 and 76-80 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a NEW MATTER rejection.
Claim 67 recites a method comprising determining a percent priming for a BIM peptide by measuring BIM peptide-induced MOMP in a peripheral blood sample from a patient, selecting the patient as suitable for a therapy with a hypomethylating agent if the BIM percent priming is less than about 35%, and administering a therapy comprising a hypomethylating agent to the selected patient.  Descriptions of methods comprising determining a percent priming for a BIM peptide by measuring BIM peptide-induced MOMP in a peripheral blood sample from a patient, selecting the patient as suitable for a therapy comprising a hypomethylating agent if the BIM percent priming is less than about 35%, and administering a therapy comprising a hypomethylating agent are not found in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the invention was filed, had possession of the claimed invention. The specification does not disclose selecting a patient as suitable for a therapy comprising a hypomethylating agent if the BIM percent priming is less than about 35% and administering a hypomethylating agent to said selected patient, as claimed.
In the Reply of 7/29/22, Applicant argues support for the claimed method comprising selecting a patient as suitable for a therapy comprising a hypomethylating agent if the BIM percent priming is less than about 35% is found at paragraph [00125] on page 36.
The amendments to the claims and the arguments found in the Reply of 7/29/22 have been carefully considered, but are not deemed persuasive. In regards to the argument that support for the claimed method comprising selecting a patient as suitable for a therapy comprising a hypomethylating agent if the BIM percent priming is less than about 35% is found at paragraph [00125] on page 36, the examiner disagrees. Paragraph [00125] on page 36 of the instant specification provides support for selecting a patient as suitable for a therapy comprising a FLAM if the BIM percent priming is less than about 35 (“…If the BM NOXA >10.8% and BM/PB BIM 0.1 <35% then the patient is a candidate for FLAM.”); however, FLAM is not a hypomethylating agent and paragraph [00125] on page 35 of the instant specification does not provide support for the claimed method comprising selecting a patient as suitable for a therapy comprising a hypomethylating agent if the BIM percent priming is less than about 35%.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642